ON MOTION FOR REHEARING.
On motion for a rehearing we have again carefully considered all of the evidence in the case, and feel amply justified in our decision. The burden of proving want of probable cause rested on the plaintiff; yet, from his own testimony in his case in chief, probable cause was sufficiently shown entirely to destroy his right of action. A most casual reference to the facts in the case of Puutio v. Roman, 76 Mont. 105, 245 P. 523, relied upon by the plaintiff, will easily differentiate that case from this one. There the defendant by his evidence established want of probable cause for the plaintiff's arrest, while here the plaintiff, upon whom rested the burden of proof, by his own testimony in support of his complaint, clearly demonstrated that probable cause for his arrest existed. The motion is denied.
MR. CHIEF JUSTICE CALLAWAY and MR. JUSTICE MYERS not sitting.